Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  150340(27)(28)(31)                                                                                Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                                                                      Justices



  LARRY MARTEZ HOWARD,
          Plaintiff-Appellant,
  v                                                                 SC: 150340
                                                                    COA: 322288
                                                                    Chippewa CC: 12-000778-FH
  CHIPPEWA CORRECTIONAL FACILITY                                                 12-001023-FH
  WARDEN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 3,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motions for miscellaneous relief are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2015
         a0622
                                                                               Clerk